EXHIBIT 10.2


MISSISSIPPI CHEMICAL CORPORATION

AMENDED AND RESTATED GUARANTY AGREEMENT



Harris Trust and Savings Bank,
    individually and as Administrative Agent
Chicago, Illinois

The From Time to Time Lenders Party
To the Credit Agreement described below

Ladies and Gentlemen:

     Reference is made to that certain Guaranty Agreement dated as of
February 24, 2000 (such Credit Agreement, as the same may be modified or amended
from time to time, being hereinafter referred to as the "Original Guaranty
Agreement") from Mississippi Nitrogen, Inc., a Delaware corporation, and
MissChem Nitrogen, L.L.C., a Delaware limited liability company (collectively,
the "Original Guarantors"), to you, pursuant to which the Original Guarantors
guarantied the payment and performance of all indebtedness, obligations and
liabilities of Mississippi Chemical Corporation, a Mississippi corporation (the
"Borrower") to you under that certain Credit Agreement dated as of November 25,
1997 (such Credit Agreement, as the same may be modified or amended from time to
time, being hereinafter referred to as the "Original Credit Agreement") by and
among the Borrower, and Harris Trust and Savings Bank, individually and in its
capacity as administrative agent thereunder, Bank of Montreal, Chicago Branch,
in its capacity as syndication agent thereunder, Credit Agricole Indosuez
(formerly known as Caisse Nationale de Credit Agricole), in its capacity as
co-agent thereunder, and you (all of said banks except Bank of Montreal,
including Harris Trust and Savings Bank in its individual capacity ("Harris"),
being referred to collectively as the "Banks" and individually as a "Bank", and
said Harris Trust and Savings Bank as administrative agent for the Banks under
the Credit Agreement being hereinafter referred to in such capacity as the
"Administrative Agent").

     Concurrently herewith the Borrower, the Administrative Agent and the Banks
are amending and restating the Original Credit Agreement and in connection with
such amendment and restatement the Banks have required that all of the
Borrower's domestic subsidiaries guaranty the payment and performance of the
Borrower's indebtedness, obligations and liabilities to the Administrative Agent
and the Banks under the Original Credit Agreement as so amended and restated.
Accordingly, the undersigned and the Administrative Agent on behalf of the Banks
are entering into this Amended and Restated Guaranty Agreement to amend the
Original Guaranty Agreement to add all of the Borrower's domestic subsidiaries
other than the Original Guarantors to the Original Guaranty Agreement as
guarantors thereunder and, for the sake of clarity and convenience to restate
the Original Guaranty Agreement as so amended in its entirety. This Amended and
Restated Guaranty Agreement amends and replaces in its entirety the Original
Guaranty Agreement, and from the Effective Date all references made to the
Original Guaranty Agreement in any Loan Document or in any other instrument or
document shall, without more, be deemed to refer to this Amended and Restated
Guaranty Agreement. This Amended and Restated Guaranty Agreement shall become
effective and shall supersede all provisions of the Original Guaranty Agreement
upon the date of the execution of this Amended and Restated Credit Agreement by
each of the parties hereto (the "Effective Date").

     Accordingly, upon the Effective Date the Original Guaranty Agreement shall
be amended and restated in its entirety to read as follows:

     Reference is made to that certain Amended and Restated Credit Agreement
dated as of November 15, 2002 (such Amended and Restated Credit Agreement, as
the same may be modified or amended from time to time, being hereinafter
referred to as the "Credit Agreement") by and among Mississippi Chemical
Corporation, a Mississippi corporation (the "Borrower"), and Harris Trust and
Savings Bank, individually and in its capacity as administrative agent
thereunder, and you (all of said banks including Harris Trust and Savings Bank
in its individual capacity ("Harris"), being referred to collectively as the
"Banks" and individually as a "Bank", and said Harris Trust and Savings Bank as
administrative agent for the Banks under the Credit Agreement being hereinafter
referred to in such capacity as the "Administrative Agent"), pursuant to which
said Banks agree to make available to the Borrower a Revolving Credit (the
"Revolving Credit") and a swingline facility (the "Swingline"), with all loans
thereunder to be evidenced by the Revolving Credit Notes of the Borrower (all
such Revolving Credit Notes being hereinafter referred to collectively as the
"Notes" and individually as a "Note") and Harris may issue letters of credit for
the account of the Borrower. All of the Borrower's indebtedness, obligations and
liabilities to the Administrative Agent and the Banks under the Credit Agreement
and the other Loan Documents, including, without limitation, all such
indebtedness, obligations and liabilities evidenced by the Notes, all
indebtedness, obligations and liabilities with respect to letters of credit and
all extensions or renewals of any of the foregoing, are hereinafter collectively
referred to as the "Indebtedness". All defined terms used herein shall have the
meanings set forth in the Credit Agreement unless expressly defined herein.

     As an inducement to each of you to accept and enter into the Credit
Agreement, and in consideration of credit extended and to be extended by the
Banks to the Borrower under said Credit Agreement, the undersigned (hereinafter
collectively referred to as the "Guarantors"), acknowledging that the Banks have
informed the Borrower that said credit would not be extended pursuant to the
Credit Agreement but for this guarantee, hereby jointly and severally guarantee
the full and prompt payment to the Administrative Agent and each of the Banks at
maturity (whether by acceleration, lapse of time or otherwise) and at all times
thereafter of principal of and interest on all Indebtedness of the Borrower
under the Credit Agreement and the other Loan Documents, and all extensions or
renewals of all or any part thereof and all other indebtedness, liabilities and
obligations of the Borrower to the Banks and the Administrative Agent under the
Credit Agreement and the other Loan Documents. Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Agreement shall not exceed $1.00 less than the lowest amount which would render
such Guarantor's obligations under this Agreement void or voidable under
applicable law, including, without limitation, fraudulent conveyance law.

SECTION 1.     TERMS AND CONDITIONS.

     Section 1.1.     This guaranty of payment by the Guarantors shall be a
continuing, absolute and unconditional guaranty and shall remain in full force
and effect until all Indebtedness of the Borrower to the Banks and the
Administrative Agent shall be fully paid and satisfied and all commitments of
the Banks under the Credit Agreement to extend credit to or for the account of
the Borrower shall have terminated. The dissolution, liquidation or insolvency
(howsoever evidenced) of, or the institution of bankruptcy or receivership
proceedings against any one or more of the Guarantors or the Borrower shall not
terminate this Agreement.

     Section 1.2.     The obligations and liabilities of the Guarantors, or any
of them, hereunder shall not be affected or impaired by any irregularity,
invalidity or unenforceability of or in any of the Notes or of any agreement,
instrument or other document evidencing or creating or providing for the same.

     Section 1.3.     The obligations and liabilities of the Guarantors, or any
of them, hereunder shall not be affected or impaired by (and the Banks are
hereby expressly authorized to make from time to time without notice to the
Guarantors) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, amendment, alteration, substitution, exchange,
change in, modification or other disposition of any of the Credit Agreement, the
Notes, any other Loan Documents, any other guaranty thereof, or of any security
or collateral therefor.

     Section 1.4.     The obligations and liabilities of the Guarantors or any
of them hereunder shall not be affected or impaired by any acceptance by the
Administrative Agent or the Banks, or any of them, of any security or collateral
for, or other guarantors upon any of the Indebtedness or by any failure,
neglect, omission, delay or partial action on the part of the Administrative
Agent or the Banks, or any of them, in the administration of the Indebtedness or
to realize upon or protect any of the Indebtedness or any security or collateral
therefor, or to exercise any lien upon or right of appropriation of any moneys,
credits or property of the Borrower possessed by any of the Banks toward the
liquidation of the Indebtedness or by any application of payments or credits
thereon or by any other circumstances whatsoever (with or without notice to or
the knowledge of the Guarantors, or any of them) which may in any manner or to
any extent vary the risk of the Guarantors, or any of them, hereunder or may
otherwise constitute a legal or equitable discharge of a surety or guarantor; it
being the purpose and intent that this guaranty of payment and the obligations
and liability of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

     Section 1.5.     In order to hold the Guarantors, or any of them, liable
hereunder, there shall be no obligation on the part of any Bank, at any time, to
resort for payment to any person directly liable in respect of the Indebtedness
or to any other guaranty, or to any other person, their properties or estates,
or to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Banks shall have the right to enforce this guaranty
of payment irrespective of whether or not other proceedings or steps are pending
seeking resort to or realization upon or from any of the foregoing. The
Guarantors jointly and severally agree to pay all reasonable out-of-pocket
expenses, including court costs and reasonable attorneys' fees, paid or incurred
by the Administrative Agent and the Banks or any of them in endeavoring to
collect on the Indebtedness or any part thereof and in enforcing this Agreement.

     Section 1.6.     The granting of credit to the Borrower by any Bank from
time to time in addition to the Indebtedness under the Credit Agreement without
notice to the Guarantors, or any of them, is hereby authorized and shall in no
way affect or impair the obligations and liability of the Guarantors, or any of
them, hereunder.

     Section 1.7.     The payment by any Guarantor of any amount or amounts
under this guaranty of payment shall not entitle it, either at law, in equity or
otherwise, to any right, title or interest (whether by way of subrogation or
otherwise) in and to any of the Indebtedness, or in and to any security or
collateral therefor, or in or to any amounts at any time paid or payable under
or pursuant to any guaranty by any other person of all or part of Indebtedness,
or in and to any amounts theretofore, then or thereafter paid or applicable to
the payment of the Indebtedness, howsoever such payment or payments may arise,
until all of the Indebtedness has been fully paid and all obligations of the
Banks to extend credit to or for the benefit of the Borrower shall have
terminated or expired.

     Section 1.8.     This Agreement may be enforced by all of the Banks acting
jointly or by the Administrative Agent acting on its own behalf and on behalf of
the Banks. Any Bank may, without any notice to the Guarantor, sell, assign or
transfer, to the extent permitted in the Credit Agreement, the Indebtedness held
by it, or any part thereof, or grant participations therein; and in that event,
each and every immediate and successive assignee, transferee or holder of all or
any part of the Indebtedness (but expressly excluding any participant) shall, to
the extent permitted by the first sentence of this Section 1.8, have the right
to enforce this Agreement, by suit or otherwise, for the benefit of such
assignee, transferee or holder (but expressly excluding any participant) as
fully as if such assignee, transferee or holder were herein by name specifically
given such rights, powers and benefits; but each Bank shall have an unimpaired
right, to the extent permitted by the first sentence of this Section 1.8, to
enforce this Agreement for its own benefit or for the benefit of any such
participant as to so much of the Indebtedness that it has not sold, assigned or
transferred.

     Section 1.9.     If any payment applied by any Bank to any of the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of any of the Borrower or any other obligor), the
Indebtedness to which such payment was applied shall for the purposes of this
Agreement be deemed to have continued in existence, notwithstanding such
application, and this Agreement shall be enforceable as to such of the
Indebtedness as fully as if such application had never been made.

SECTION 2.     MISCELLANEOUS.

     Section 2.1.     Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing or by telecopy and shall
be deemed to have been given or made when served personally, when an answer back
is received in the case of notice by telecopy or 2 days after the date when
deposited in the United States mail addressed if to any Guarantor to P.O. Box
388, Yazoo City, Mississippi  39194, Attention: Corporate Secretary; if to the
Administrative Agent or Harris at 111 West Monroe Street, Chicago, Illinois
60690, Attention: Agribusiness Group; and if to any of the Banks, at the address
for each Bank set forth under its signature on the Credit Agreement; or at such
other address as shall be designated by any party hereto in a written notice to
each other party pursuant to this Section 2.1.

     Section 2.2.     Jurisdiction; Venue. Each Guarantor hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Northern
District of Illinois and of any Illinois court sitting in Chicago for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

     Section 2.3.     Waiver of Jury Trial. The Guarantor and, by accepting the
benefits of this Agreement, the Agent and each Bank hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Guaranty Agreement or the transactions contemplated hereby.

     Section 2.4.     This Agreement shall be construed according to the
internal laws of the state of Illinois, in which State it shall be performed by
the Guarantors. This Agreement and every part hereof shall be binding upon the
Guarantors jointly and severally and upon their respective legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Banks and their respective successors, legal
representatives and assigns.

     Section 2.5.     Entire Agreement. This writing is intended by the parties
to be a complete and final expression of this Agreement and is also intended as
a complete and exclusive statement of the terms of that agreement. No course of
dealing, course of performance or trade usage, and no parole evidence of any
nature, shall be used to supplement or modify any terms hereof, nor are there
any conditions to the full effectiveness of this Agreement.

     Section 2.6.     Release of Guarantors. No Guarantor shall be released from
any of its obligations under this Agreement, and this Section 2.6 may not be
amended, modified or waived, without the prior written consent of all of the
Banks.

Dated as of November 15, 2002.

MISSCHEM NITROGEN, L.L.C.


By       /s/ Timothy A. Dawson
           Vice President of Finance and Treasurer

 

MISSISSIPPI NITROGEN, INC.


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer

 

TRIAD NITROGEN, L.L.C.


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer

 

MISSISSIPPI PHOSPHATES CORPORATION


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer

 

MISSISSIPPI POTASH, INC.


By        /s/ Timothy A. Dawson
           Vice President of Finance and Treasurer

 

EDDY POTASH, INC.


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer

 

MISSISSIPPI CHEMICAL MANAGEMENT COMPANY


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer

 

MISSISSIPPI CHEMICAL COMPANY, L.P.
By MISSISSIPPI CHEMICAL MANAGEMENT COMPANY,
      GENERAL PARTNER


By       /s/ Timothy A. Dawson
          Vice President of Finance and Treasurer